                       2:20-cr-20047-MMM-EIL # 54        Page 1 of 2
                                                                                              E-FILED
                                                              Thursday, 28 January, 2021 10:33:43 AM
                                                                         Clerk, U.S. District Court, ILCD


                           UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF ILLINOIS
                                 URBANA DIVISION

UNITED STATES OF AMERICA,                 )
                                          )
              Plaintiff,                  )
                                          )
             v.                           )      Case No. 20-CR-20047
                                          )
SHAMAR BETTS,                             )
                                          )
              Defendant.                  )


              WRIT OF HABEAS CORPUS AD PROSEQUENDUM

TO:    The Warden of Champaign County Jail, Urbana, Illinois
       U.S. Marshal for the Central District of Illinois

G R E E T I N G S:

       We command you, the Warden of the Champaign County Jail, Urbana, Illinois,

and the United States Marshal for the Central District of Illinois, to transport Shamar

Betts to the United States Courthouse, 201 S. Vine Street, Urbana, Illinois, and to

produce him before United States Magistrate Judge Eric I. Long, Court Room B, for a

hearing to be conducted on February 2, 2021, at 1:30 p.m. and on any date necessary for

his appearance as required; and after his appearance is no longer necessary in said

cause, that you return Shamar Betts to the Champaign County Jail, Urbana, Illinois,

under safe and secure conduct, and have you then and there this Writ.
                         2:20-cr-20047-MMM-EIL # 54       Page 2 of 2




      WITNESS the United States Clerk of the said Court, and the seal thereof, at the
                         28th
City of Urbana, this _          _ day of January 2021.



                                             ___________________________________
                                             __________
                                                      _ _____
                                                           _ _____________ _ ______
                                             Shig Yasunaga,a, C
                                                           a, Clerk
                                                               lerk
                                             United States District Court
                                             for the Central District of Illinois




                                                2
